Exhibit 10.4

 

     
Notice of Grant of
 
LSI CORPORATION
Restricted Stock Unit Award
 
ID: 94-2712976
Under the
 
1621 BARBER LANE
LSI Corporation 2003 Equity Incentive Plan
 
MILPITAS, CALIFORNIA 95035




       
GRANTEE NAME
 
Award Number:
 
Address
 
Grant Date:
 
Address
 
Number of Restricted Stock Units:
 



 
On the grant date shown above, LSI Corporation granted you the number of
restricted stock units shown above under the LSI Corporation 2003 Equity
Incentive Plan.  If and when it vests, each restricted stock unit entitles you
to receive one share of LSI common stock.  We typically will withhold some of
the shares you would receive when the restricted stock units vest to satisfy
applicable tax or similar withholding obligations.
 
 
The value of the shares subject to the award on the Grant Date was
$____________.
 
 
Your award will vest according to the vesting schedule shown below. Vesting will
occur only if [any applicable performance requirements indicated below have been
met and] you have not incurred a Termination of Service prior to the vesting
date.
 

         
Shares
 
Vesting Date
                                                                       



 
By your signature below, you agree that this award is governed by this Notice of
Grant, the attached Restricted Stock Unit Agreement and the LSI Corporation 2003
Equity Incentive Plan. You acknowledge that you have received, read and
understand this Notice of Grant, the attached agreement and the plan. You agree
to accept as binding all decisions or interpretations of the Board of Directors
of LSI or its delegate regarding any questions relating to the plan, this Notice
of Grant or the attached agreement.



     
________________________________________________
   
GRANTEE NAME
   
Date:
   

 




 

 


 
 

--------------------------------------------------------------------------------

 
